

116 S1031 ES: Duck Boat Safety Enhancement Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 1031IN THE SENATE OF THE UNITED STATESAN ACTTo implement recommendations related to the safety of amphibious passenger vessels, and for other
 purposes. 1.Short titleThis Act may be cited as the Duck Boat Safety Enhancement Act of 2020.2.Safety requirements for amphibious passenger vessels(a)Safety improvements(1)Buoyancy requirementsNot later than 1 year after the date of completion of a Coast Guard contracted assessment by the National Academies of Sciences, Engineering, and Medicine of the technical feasibility, practicality, and safety benefits of providing reserve buoyancy through passive means on amphibious passenger vessels, the Secretary of the department in which the Coast Guard is operating may initiate a rulemaking to prescribe in regulations that operators of amphibious passenger vessels provide reserve buoyancy for such vessels through passive means, including watertight compartmentalization, built-in flotation, or such other means as the Secretary may specify in the regulations, in order to ensure that such vessels remain afloat and upright in the event of flooding, including when carrying a full complement of passengers and crew.(2)Interim requirementsNot later than 90 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall initiate a rulemaking to implement interim safety policies or other measures to require that operators of amphibious passenger vessels operating in waters subject to the jurisdiction of the United States, as defined in section 2.38 of title 33, Code of Federal Regulations (or a successor regulation) comply with the following:(A)Remove the canopies of such vessels for waterborne operations, or install in such vessels a canopy that does not restrict either horizontal or vertical escape by passengers in the event of flooding or sinking.(B)If the canopy is removed from such vessel pursuant to subparagraph (A), require that all passengers don a Coast Guard type-approved personal flotation device before the onset of waterborne operations of such vessel.(C)Install in such vessels at least one independently powered electric bilge pump that is capable of dewatering such vessels at the volume of the largest remaining penetration in order to supplement the vessel’s existing bilge pump required under section 182.520 of title 46, Code of Federal Regulations (or a successor regulation).(D)Verify the watertight integrity of such vessel in the water at the outset of each waterborne departure of such vessel.(b)Regulations requiredNot later than 2 years after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall initiate a rulemaking for amphibious passenger vessels operating in waters subject to the jurisdiction of the United States, as defined in section 2.38 of title 33, Code of Federal Regulations (or a successor regulation). The regulations shall include, at a minimum, the following: (1)Severe weather emergency preparednessRequirements that an operator of an amphibious passenger vessel—(A)check and notate in the vessel’s logbook the National Weather Service forecast before getting underway and periodically while underway;(B)in the case of a watch or warning issued for wind speeds exceeding the wind speed equivalent used to certify the stability of an amphibious passenger vessel, proceed to the nearest harbor or safe refuge; and(C)maintain and monitor a weather monitor radio receiver at the operator station that may be automatically activated by the warning alarm device of the National Weather Service.(2)Passenger safetyRequirements—(A)concerning whether personal flotation devices should be required for the duration of an amphibious passenger vessel’s waterborne transit, which shall be considered and determined by the Secretary;(B)that operators of amphibious passenger vessels inform passengers that seat belts may not be worn during waterborne operations;(C)that before the commencement of waterborne operations, a crew member visually check that each passenger has unbuckled the passenger’s seatbelt; and(D)that operators or crew maintain a log recording the actions described in subparagraphs (B) and (C). (3)TrainingRequirement for annual training for operators and crew of amphibious passengers vessels, including—(A)training for personal flotation and seat belt requirements, verifying the integrity of the vessel at the onset of each waterborne departure, identification of weather hazards, and use of National Weather Service resources prior to operation; and(B)training for crewmembers to respond to emergency situations, including flooding, engine compartment fires, man overboard situations, and in water emergency egress procedures. (4)Recommendations from reportsRequirements to address recommendations from the following reports, as practicable and to the extent that such recommendations are under the jurisdiction of the Coast Guard:(A)The National Transportation Safety Board’s Safety Recommendation Reports on the Amphibious Passenger Vessel incidents in Table Rock, Missouri, Hot Springs, Arkansas, and Seattle, Washington.(B)The Coast Guard’s Marine Investigation Board reports on the Stretch Duck 7 sinkings at Table Rock, Missouri, and the Miss Majestic sinking near Hot Springs, Arkansas. (5)Interim requirementsThe interim requirements described in subsection (a)(2), as appropriate. (c)Prohibition on operation of noncompliant vesselsCommencing as of the date specified by the Secretary of the department in which the Coast Guard is operating pursuant to subsection (d), any amphibious passenger vessel whose configuration or operation does not comply with the requirements under subsection (a)(2) (or subsection (a)(1), if prescribed) may not operate in waters subject to the jurisdiction of the United States, as defined in section 2.38 of title 33, Code of Federal Regulations (or a successor regulation). (d)Deadline for complianceThe regulations and interim requirements described in subsections (a) and (b) shall require compliance with the requirements in the regulations not later than 2 years after the date of the enactment of this Act, as the Secretary of the department in which the Coast Guard is operating may specify in the regulations.(e)ReportNot later than 180 days after the promulgation of the regulations required under subsection (a), the Commandant of the Coast Guard shall provide a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives regarding the status of the implementation of the requirements included in such regulations. Passed the Senate December 10, 2020.Secretary